Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 118 and 121-137 are allowed. 
Chen et al. (CN 105704354, hereinafter Chen) is the most relevant prior art of record but fails to anticipate or render obvious the following limitations as claimed.
Re claim 118, Chen fails to teach or suggest “… which is a through hole arranged thereon, wherein said photosensitive element is arranged in the through hole, wherein said photosensitive element is electrically connected through at least an electrical connection element, and wherein said electrical connection element has two ends, respectively connected with said photosensitive element and a surface of said circuit board main body 2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 118.
Independent claims 130 and 134 recite similarly allowed limitations.
Dependent claims 121-129, 131-133, and 135-137 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen is the most relevant prior art of record but fails to anticipate or render obvious the aforementioned limitations as claimed.
Chen discloses, a photosensitive component, comprising: at least a photosensitive element (121A); at least a window-form circuit board (122A portion of 12A); and at least a packaging body (11A), wherein said photosensitive element and said window-form circuit board are integrally packaged through said packaging body (par [0155]), wherein said packaging body form an optical window corresponding to said photosensitive element (fig 11), wherein said window-form circuit board comprises a circuit board main body which comprises at least one window arranged thereon (given the broadest reasonable interpretation of the term window includes means of entrance or access; the groove portion of the circuit board is considered a window), wherein said photosensitive element is arranged within said window (par [0159]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696